Citation Nr: 1047841	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-18 294	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1991 to October 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and March 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran an increased evaluation for his right 
knee disability and granted service connection for bilateral pes 
planus and assigned a 10 percent evaluation, respectively.  

In August 2010, the Board remanded the present matter for further 
development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 
1991 to October 1995.

2.  In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


